Title: To Benjamin Franklin from Samuel Wharton, 23 November 1764
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Philada. Novr. 23d 1764
As some Matters have occur’d, since your Departure, Which it may not be disagreable to you, to know, I borrow an Hour, from Business, to communicate Them to you.
The Corporation of this City, met yesterday and agreed upon an Address to the Proprietors. What the Particulars of it, are, I have not yet been able to Obtain, But I learn generaly; That it is expressive of their high Approbation of their Goverment and beseeches Them, to use their utmost Application and Interest, for the Continuance of it.
I have some Reason to apprehend, That They insinuated, in a part, of it, That if unfortunately, the Goverment should be changed, That Then, They flatter Themselves, The Proprietors will exert their Influence, In Order, to Mr. Hamilton’s, being appointed Governor.
At all Events They are determined, it would seem, That the Province should remain, under the Controul of that Gentleman and his Connexions.
The Presbyterians, met likewise yesterday, at their Meeting House and resolved also upon an Address. But what its Contents are, I am not informed of.
As a Reward to this Sect, for the Services They have done, Mr. Geo. Bryan and Mr. Alexander Huston, two fiery Bigots, are appointed Justices, for this City and County.
Another Prooff of the prudence of the proprietary Counsil, is the re-appointment of Mr. Moore, To the office of a Justice of Peace, for Chester County.
If the Penn Family were determined, to exercise what little Abilities, They have, designedly, to confirm, The unfavorable Opinion, The People entertain of their Goverment They could not, more effectualy, do it, Than by commissioning Persons at this critical Juncture, Who are so obnoxious to Them.
It is indeed fortunate for Us, That They will thus foolishly affront, the sober and sensible part of the Inhabitants, By appointing Men, for Judges, during their Pleasure, Who are known to be their profess’d and thorough paced Creatures.
You will pardon Me Sir, for a Moment, Whilst I review, inpart, The Conduct of Those, who stile Themselves proprietary Friends.
When Mr. Hamilton arrived the last Time, as Governor, One of the first Acts, He did, was to disrobe that bad Man, Mr. Moore, (as They then, justly, called Him) of his Office. This was intended, as a recommendatory Introduction, to his Administration and had the happy Effect of generaly pleasing the Province.
Ever since, Mr. Moore, has remained in a private Character. But Now, Mr. Pen is told, It is a proper Period to restore Him, to his former Power and Dignity, But for What Reasons, is misterious, unless, because, He is inexpressibly disagreable, to the principal People, of the County, He dwells in. What must We infer, from such curious Conduct, as this? Except Either, That Our wise Counsellors, conceive it, The easiest Method, of conciliating the Affections of the Inhabitants—Or that, They are determined to plunge Mr. Penn into fresh Difficultys, That so, There may be the more Necessity, for his Uncle’s calling Him, home and sending Out, Mr. Hamilton, In case, you should Not, be so successfull, as to perfect the Change.
The Remarks shock’d the Party, very much, as They so clearly and irresistibly develop’d, a variety of Truths, Which They had been long, basely perverting—Especialy that Part of Them, Which gave a History of the Money, That was put, into the Stocks. The Chief Justice was most sensibly affected, at the just Chastisement, you gave Him and his Friends murmured very much, That He should be so Weak, as Now to sign his Name to a Protest, Which his former signing, so flatly contradicted. In short, They became greatly ashamed of their Politician, and He to excuse Himself, was oblig’d to bellow Out, a Compliment to his Heart, at the Expence, of his poor Head. He said “to every Corner and Goer,” That He was happy in knowing He had a good Heart, Though He had a bad Head and as a Prooff of the Latter, He declared He had forgot, That He had signed, the Report of the Committee, Upon your Accounts.
An excellent Excuse this, for a Man who has the Effrontery to boast, of a good Heart, When He must be conscious That He has been incessantly, both secretly and publickly, disseminating his Poison, To the, almost, irreparable Injury of Another.

He has long insolently domineer’d, in Sun Shine of Fortune and Power, But I am persuaded, you have done Him unutterable Service and That He will be very cautious in future, How He sports with Reputations; for He Now looks upon Himself, hung Up, as an Object, stript of its delusive Covering and exposed to the World, with all its practical [Suspicions?].
This I am told, gives Him exquisite Distress and particularly, Because, He is afraid, of a Publication in England.
The party are very quiet—but dejected and do not Even talk, of an Answer to the Remarks.
I expected to have sent you, The Re-emitting Act, pass’d by Mr. Denny, in the three Lower Countys, shortly after He had passed Ours, But I have lost Mine and Therefore must wait, Until I can get another, from New Castle. I think nothing can more clearly prove, The suspicion of the Board of Trade, as express’d, at the close of their Animadversions, Upon the Laws transmitted from this Province, Then Mr. Penn’s not presenting the lower County re-emitting Act and his Deputy, (To Wit Mr. John Penn) last Spring, passing another, for the appointing of New Trustees for the executing of this very Act. The part of their Lordships Report, which I allude to, is that, Where They say—”That the prerogative is not safe, In the feeble Hands of private Persons, Who too often, render it subservient to their Own Interests.”
Mr. Penn must certainly have his private Estate, in the 3 Lower Countys in View, or else He is wholy disregardfull of the Prerogative of the Crown otherwise He could not take so much pains to have Our Re-emitting Act, repealed and yet Never present the One—exactly similar, Almost totidem Verbis passed at New Castle and Even suffer his Deputy, To continue that very Act, By a law nominating New Trustees to execute it and this after, The Lords of Trade, had made the above pointed Insinuation, against proprietary Rulers.
By King Charles’s Charter to Mr. William Penn, it is positively enjoin’d, That all Laws shall be transmitted to the Privy Council, within five years and the same is directed, That so, the said Mr. Penn or his Heirs, or other the Planters &c. may not, at any Time, Thro’ Inadvertency or Design, depart from their Faith and Allegiance.
What can Mr. Thomas Penn then say, In Excuse for Himself, Why He has not taken Care to present, from Time to Time such Laws, As have been made in the three Lower Countys. He cannot alledge, That it was not his Duty, for I conceive it is as much his and more so, Than it is the Assembly’s and with Respect, to this Province, He did, if I mistake not, gladly present Our Re-emitting Act &c.
You will doubtless see the Account of Colonel Bouquet’s Expedition down the Ohio, As published in the Papers, I shall therefore only, add upon it. That We every Day expect to hear of his being returnd to Fort Pitt, with all the Prisoners delivered Up and Hostages, for the Accomplishment of such Terms, of Peace, as shall be granted to Them.

As soon as there is a certain Account of the Prisoners and Hostages being at Fort Pitt, Mr. Croghan will go from Hence thither, To hold a Treaty with The Delawars and Shawanese. One of the Conditions, I have Reason to think, will be their assisting us, to obtain Possession of the Illinois. An Object of the highest Consequence to the Colonies; As it at present, gives an Opportunity to the Indians, To sell their Peltrys to the French and to receive Ammunition, in Return, from Them.
By conversing with Mr. Croghan, I am confirmd in my Suspicion, That He did Not urge the last Losses, Which were suffered by us and others in the Indian Trade. I have also from Him, That Our Friend Anthony Bacon Esquire has undertaken to introduce the former Losses, into Parliament. Wherefor B. W & M [Baynton, Wharton & Morgan] have wrote to Him and informed Him, How They are circumstanc’d and beg’d the exertion of his Interest and Friendship, in their Behalf. I must Therefore request the Favor of you, to call upon Mr. Bacon and explain to Him, The Justice of our sharing equaly with the first Sufferers, in any Retaliation, That may be made by Parliament.
It may happen, That your earnest Endeavours may not be crown’d with success, in Obtaining a Restitution for Us, Either in Cash, or Lands. May We therefore be so free with you, As to hope, That in Case, Our Goverment should be changed, That you will be pleas’d to procure us a Recompense in another Way; That is, by having each of us appointed to some Office of Profit Even if the same, was in Reversion. This may be as easy a Way, as any, to the Ministry and will be satisfactory to Us.
Was I not convinc’d, That I am addressing myself, To a Gentleman, Who will I am persuaded, construe my [remainder missing].
